Exhibit 10.1

 

STOCK SALE/PURCHASE AGREEMENT

 

AGREEMENT made this 2nd day of September, 2005, by and between AMERICAN EQUITY
INVESTMENT LIFE HOLDING COMPANY, an Iowa corporation with offices at 5000
Westown Parkway, Suite 440, West Des Moines, IA 50266 (hereinafter referred to
as “Buyer”); and D.J. NOBLE, an individual residing at 5461 Gulf of Mexico
Drive, Longboat Key, FL 34228 (hereinafter referred to as “Seller”).

 

The parties have reached an understanding with respect to the sale and purchase
of One-Hundred Percent (100%) of the outstanding shares of common stock of
AMERICAN EQUITY INVESTMENT SERVICE COMPANY, an Iowa corporation (the “Service
Company”).

 

IT IS HEREBY AGREED, AS FOLLOWS:

 

1.                                       Sale of Corporate Shares.

 

1.1                                 Sale/Purchase of Shares.  Seller shall sell
to Buyer and Buyer shall purchase from Seller 1,000 shares of the Common Stock
of the Service Company (the “Shares”).  Seller warrants and represents that the
Shares represent 100% of the issued and outstanding voting capital stock of the
Service Company.  Buyer agrees to pay to Seller the Purchase Price, defined in
Section 1.2 below, payable in accordance with Section 2.2 below.

 

1.2                                 Purchase Price.  The Purchase Price shall be
$1.00 payable on September 2, 2005.  The parties agree and acknowledge that the
Purchase Price is based upon the assets and liabilities of the Service Company
on July 29, 2005, less $2,500,000 in cash paid to Seller prior to closing, as a
dividend distribution.  The parties agree and acknowledge that all indebtedness
of the Service Company to Seller for borrowed money has been previously repaid.

 

2.                                       Closing/Payment of Shares Purchase
Price.

 

2.1                                 Closing Date/Location.  The closing of the
sale and purchase (“Closing”) shall take place at the offices of the Buyer, 5000
Westown Parkway, Suite 440, West Des Moines, IA 50266, on September 2, 2005 (the
“Closing Date”).

 

2.2                                 Delivery of Shares.  At the Closing, Seller
shall deliver to Buyer, free and clear of all liens, encumbrances, or charges
whatsoever, the Certificate for the Shares in negotiable form.

 

3.                                       Representations and Warranties of
Seller.  Seller represents and warrants, as follows:

 

3.1                                 No Prohibition.  There is no prohibition
either in applicable law or in any agreement to which Seller is a party which in
any way restricts or prevents Seller’s execution and performance of this
Agreement or the consummation of the transaction contemplated in this Agreement.

 

--------------------------------------------------------------------------------


 

3.2                                 No Impediment.  There are no actions, suits,
proceedings or investigations pending, or, to Seller’s knowledge, threatened,
against Seller whether at law, in equity or otherwise, or before any court or
governmental agency, which would have a material adverse effect on Seller’s
ability to execute, deliver and perform this Agreement if determined adversely
and, to Seller’s knowledge, there are no circumstances which would give rise to
any such action, suit, proceeding or investigation.

 

3.3                                 Share Ownership.  Seller represents and
warrants that it is the owner, free and clear of any encumbrances whatsoever, of
the Shares, and that it owns all of the issued and outstanding shares of capital
stock of the Company.  Seller has full right and authority to transfer the
Shares to Buyer.

 

3.4                                 Litigation.  To Seller’s knowledge, there is
no litigation or judicial, administrative or arbitration proceeding pending or
threatened against or relating to the Service Company, its properties or
business, nor does Seller know or have reasonable grounds to know of any basis
for any such action, or of any governmental investigation in connection with the
Service Company.

 

4.                                       Representations and Warranties of
Buyer.  Buyer represents and warrants as follows:

 

4.1                                 Organization of Buyer.  Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Iowa, and has the requisite corporate power and authority to
enter into this Agreement and to perform its obligations under this Agreement. 
Except as waived or to be waived by Buyer’s lenders, there is no prohibition
either in applicable law or in any agreement to which Buyer is a party which in
any way restricts or prevents Buyer’s execution and performance of this
Agreement or the consummation of the transaction contemplated in this Agreement.

 

4.2                                 No Impediment.  There are no actions, suits,
proceedings or investigations pending, or threatened, against Buyer whether at
law, in equity or otherwise, or before any court or governmental agency, which
would have a material adverse effect on the Buyer’s ability to execute, deliver
and perform this Agreement if determined adversely and, there are no
circumstances which would give rise to any such action, suit, proceeding or
investigation.

 

5.                                       Representations and Warranties of the
Service Company.  Seller and the Service Company warrant and represent, jointly
and severally, as follows:

 

5.1                                 Organization of Service Company.  The
Service Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Iowa, and has the requisite corporate
and authority to enter into this Agreement and to perform its obligations under
this Agreement.  The Service Company has authorized capital stock consisting of
10,000 shares of common stock, of which 1,000 shares are presently issued and
outstanding.

 

2

--------------------------------------------------------------------------------


 

5.2                                 No Impediment.  There are no actions, suits,
proceedings or investigations pending, or, to the Service Company’s knowledge,
threatened, against the Service Company whether at law, in equity or otherwise,
or before any court or governmental agency, which would have a material adverse
effect on the Service Company’s ability to execute, deliver and perform this
Agreement if determined adversely, or to conduct its business as presently
conducted, and, to the Service Company’s knowledge, there are no circumstances
which would give rise to any such action, suit, proceeding or investigation.

 

5.3                                 Litigation.  To the Service Company’s
knowledge, there is no litigation or proceeding pending or, to the Service
Company’s knowledge, threatened against or relating to the Service Company, its
properties or business, nor does the Service Company know or have reasonable
grounds to know of any basis for any such action, or of any governmental
investigation relative to its properties or business.

 

5.4                                 Financial Status.  The Service Company has
no liabilities, obligations or commitments of any kind, other than those
liabilities fully disclosed in its books and records which have been provided to
Buyer for its review.  The Service Company has no known contingent liabilities. 
The assets of Service Company are subject to no liens, encumbrances or charges
of any kind except as fully disclosed in its books and records.

 

5.5                                 No Violation; Consents and Approvals..  The
execution and delivery of this Agreement by the Service Company will not
conflict with or result in (i) any violation of any provision of the
organizational documents of the Service Company, (ii) conflict with, result in a
violation or breach of, or constitute a default under, or give rise to any right
of termination, revocation, cancellation or acceleration under, any loan, credit
agreement, lease, contract or agreement, written or unwritten to which the
Service Company is a party, except for any default waived prior to Closing.  No
consent, approval, license, permit, order, authorization or, registration or
filing with any governmental entity is required to be obtained or made by the
Service Company for the execution, delivery or performance of this Agreement.

 

5.6                                 Tax Representations.  (a)         All Tax
Returns required to be filed with respect to the Service Company have been duly
and timely filed and all such Tax Returns are true, correct and complete in all
material respects.  The Service Company has duly and timely paid all Taxes that
are due with respect to the periods covered by such Tax Returns and has made all
required estimated payments of Taxes.  With respect to the 2004 Tax Returns: 
(i) requests for extensions of the due date for the filing of the 2004 Tax
Returns were timely filed; (ii) all required estimates were paid; (iii) and
Seller will file the 2004 Tax Returns on or before the extended due date.  The
Service Company has not been and is not, in violation (or with notice or lapse
of time or both, would be in violation) of any applicable law relating to the
payment or withholding of Taxes.  No claim has ever been made by an authority in
a jurisdiction where the Service Company does not file Tax Returns that the
Service Company is or may be subject to taxation by that jurisdiction.  The
Service Company is not a party to any Tax allocation or Tax sharing agreement or
arrangement, or any similar contract.  No audit or other proceeding by any
governmental or regulatory authority is impending or has been threatened in
writing with respect to any Taxes due from the Service company or any

 

3

--------------------------------------------------------------------------------


 

Tax Return filed or required to be filed by the Service Company.  No assessment
or deficiency for any Tax has been proposed or threatened writing against the
Service Company.

 

(b)                                 At all times since the formation of the
Service Company, until January 1, 2004, the Service Company was a validly
electing S corporation within the meaning of Section 1361 of the Internal
Revenue Code of 1986, as amended.  Effective January 1, 2004, the S election of
the Service Company was revoked.

 

(c)                                  “Tax” or “Taxes” means any and all taxes,
however denominated, imposed by law, contractual agreement or otherwise, which
taxes shall include, but not be limited to, all net income, gross income, gross
receipts, franchise, excise, occupation, estimated, alternative minimum, add-on
minimum, gains, net worth, paid up capital, sales, use, ad valorem, value added,
stamp, natural resources, environmental, real or personal property, custom,
duty, transfer, recording, escheat, documentation, employment, workers
compensation, unemployment, disability, payroll, license, service, service use,
employee or other withholding, or other tax of any kind whatsoever, including
any interest, penalties, charges or additions to Tax that may become payable in
respect thereof, and any liability in respect of such amounts arising as a
result of being a member of any affiliated, consolidated, combined, unitary or
similar group, as a successor to another person or by contract.

 

(d)                                 “Tax Returns” means returns, declarations,
reports or other documents (including any related or supporting schedules,
statements or information, and any amendment to the foregoing), filed or
required to be filed in connection with the determination, assessment or
collection of any Tax or the administration of any law regulation or
administrative requirement relating to any Taxes.  The term “Tax Returns” as
used herein shall include all Tax Returns to be filed for the year ending
December 31, 2004, which are referred to separately above as the “2004 Tax
Returns”.

 

5.7                                 Compliance With Laws.  The Service Company
has in effect all certificates, permits, licenses, approvals, registrations and
other similar authorizations from any governmental entity required for the
conduct of its business as currently conducted.  The Service Company is in
compliance with all existing laws, regulations, permits, rules, orders, statutes
and decrees applicable to its business.

 

6.                                       Survival of Representations and
Warranties.  Notwithstanding (a) any investigation conducted by Buyer or Seller,
as appropriate, after the Closing, or (b) any knowledge or notice of any fact or
circumstance that Buyer or Seller, as appropriate, may have as the result of
such investigation, Buyer and Seller shall nevertheless be entitled to rely upon
the representations, warranties and covenants in this Agreement and the other
documents contemplated hereby.  Each of the representations, warranties and
covenants contained in this Agreement, made in any document delivered hereunder
or otherwise made in connection with the Closing hereunder shall survive the
Closing for a period of eighteen (18) months from the Closing Date; provided,
however, that the representations and warranties contained in Section 5.6 shall
survive until 90 days after the expiration of the applicable statutes of
limitation.

 

4

--------------------------------------------------------------------------------


 

7.                                       Seller Indemnification.  Seller shall
indemnify and hold Buyer free and harmless from and against any losses, damages,
costs or expenses (including attorneys fees) incurred by Buyer as a result of
any inaccuracy in or breach of any representation or warranty of Seller or the
Service Company contained in this Agreement which is the subject of any claim
brought by Buyer during the time period during which the representation and
warranty survives the Closing Date.

 

8.                                       Buyer Indemnification.  Buyer shall
indemnify and hold Seller free and harmless from and against any losses,
damages, costs or expenses (including attorneys fees) incurred by Seller as a
result of any inaccuracy in or breach of any representation or warranty of Buyer
contained in this Agreement which is the subject of any claim brought by Buyer
during the time period during which the representation and warranty survives the
Closing Date.

 

9.                                       Benefit.  This Agreement is personal to
Seller and Buyer, and no party hereto shall assign any of such party’s
respective rights or delegate any of such party’s respective obligations
hereunder without the prior written consent of the other parties, which consent
may be withheld for any reason.

 

10.                                 Construction.  This Agreement is being
delivered and is intended to be performed in the State of Iowa and shall be
construed and enforced in accordance with the laws of the State of Iowa.

 

11.                                 Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if delivered or mailed first class, postage prepaid, if to Buyer
to Ms. Debra J. Richardson, Senior Vice President, 5000 Westown Parkway,
Suite 440, West Des Moines, IA 50266 or if to Seller to D.J. Noble, 5461 Gulf of
Mexico Drive, Longboat Key, FL 34228, or at such other address as Buyer or
Seller may have furnished to the other party in writing.

 

12.                                 Expenses.  Each party hereto shall pay such
party’s own expenses in connection with the transaction contemplated hereby.

 

13.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

14.                                 Further Assurances.  Seller and Buyer agree
to take such additional action and execute such additional documents as the
other party may reasonably request in order to effectuate the intent and purpose
of this Agreement.

 

15.                                 Receipt.  Each of the parties to this
Agreement acknowledge receipt of a fully executed copy of this Agreement.

 

5

--------------------------------------------------------------------------------


 

16.                                 Entire Agreement.  This Agreement contains
the entire understanding and agreement of the parties with respect to the
subject matter hereof and supersedes any prior representations, understandings,
or agreements.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement the date and
year first above written.

 

 

  AMERICAN EQUITY INVESTMENT
  LIFE HOLDING COMPANY

  D.J. NOBLE

 

 

 

 

  By: /s/ Debra J. Richardson

 

  By: /s/ David J. Noble

 

  Senior Vice President

  David J. Noble

 

6

--------------------------------------------------------------------------------


 

  Assignment Separate from Certificate

 

FOR VALUE RECEIVED, D.J. NOBLE hereby sells, assigns and transfers unto American
Equity Investment Life Holding Company, an Iowa corporation, One Thousand
(1,000) Shares of the Common Capital Stock of American Equity Investment Service
Company (the “Service Company”) standing in his names on the books of said
Service Company, represented by Certificate Nos. 01 herewith and do hereby
irrevocably constitute and
appoint                                             attorney to transfer the
said stock on the books of the within named Service Company with full power of
substitution in the premises.

 

Effective Date:

 

, 2005

 

 

 

D.J. NOBLE

 

 

 

 

 

By: /s/ D.J. Noble

 

 

 

In Presence of

 

 

 

/s/ Debra J. Richardson

 

 

 

7

--------------------------------------------------------------------------------